Eschweiler, J.
(dissenting). One Joseph Boncher, a resident of Wisconsin, was employed by the defendant company, a Wisconsin corporation. They were both subject to the workmen’s compensation act. On June 30, 1917, in the course of his employment, but while in the state of Michigan, Boncher was fatally injured through the overturning of an automobile driven by defendant Herman Miller, secretary and agent of the defendant company. On the death of Boncher shortly after the accident the plaintiff was appointed his administratrix in Brown county, Wisconsin. She brought this action in the municipal court of Brown county to recover damages against both the employer and Herman Miller for negligence, asserting her right upon certain Michigan statutes.
The defendant company asserted as a defense that any and all remedies on account of the injury to and death of the employee, Joseph Boncher, were for compensation under the Wisconsin compensation act and nowhere else.
Upon special verdict the jury found that there was neg-. ligence by the defendant Herman Miller, the agent of the defendant company, resulting proximately in the injury to and consequent death of Boncher, and assessed damages of $4,000. Upon appeal here the judgment entered against both defendants was reversed. The judgment as to the defendant Herman Miller was reversed at plaintiff’s request.
Thereupon the widow of deceased brought proceedings before the industrial commission for an award of damages on account of the death of her husband. Such an award of .$3,000 against the Miller Scrap Iron Company and the Georgia Casualty Company was made in September, 1919, and confirmed here. 173 Wis. 257, 180 N. W. 826.
Prior to the award by the industrial commission this action was dismissed in the court below as to the’ Miller Scrap Iron Company without any_ objection. It was also dismissed as to the defendant Herman Miller over the objec*534tion of the plaintiff and the Miller Scrap Iron Company. That company then appealed from such order to this court and a decision rendered herein on May 3, 1921. A motion for a rehearing was then made on behalf of the Miller Scrap Iron Company, upon which an opinion is now filed by the majority.
The decision now made on this motion for a rehearing is in effect that the rights and liabilities .of the personal representative of Joseph Boncher, being the plaintiff adminis-tratrix; of the defendant employer, which has already been required to pay full compensation for the injury arising from the accident to and death of Joseph Boncher; of its insurance carrier; and of Herman Miller, the agent of the defendant company, through whose negligence it was claimed the injury occurred, are now to be governed and controlled by the laws of Michigan rather than by the laws of Wisconsin. That is not only the effect of the present ruling, but its express language so states: “The rights and liabilities of the parties are fixed by the law of the state of Michigan. Bain v. N. P. R. Co. 120 Wis. 412, 98 N. W. 241.” And again: “The cause of action is based on the law of the state of Michigan.” I't is also held that the defendant company, the employer, has no right of subrogation to the tort cause of action, if any such there be, against Herman Miller. There is no question but that if the law of Wisconsin governs, there must be subrogation or assignment of such possible tort action by the express language of sec. 2394 — 25, Stats., which reads, so- far as material, as follows:
“The making of a lawful claim against an employer or compensation insurer for compensation under sections 2394 — 3 to 2394 — 31, inclusive, for the injury or death of an employee shall operate as an assignment of any cause of .action in tort which the employee or his personal representative may have against any other party for such injury or death; and such employer or insurer may enforce in their *535own name or names the liability of such other party for their benefit as their interests may appear. If a recovery shall be had against such other party, by suit or otherwise, the compensation beneficiary or beneficiaries shall be entitled to any amount recovered over and above the amount that the employer or insurer, or both, have paid or are liable for in compensation to such beneficiary or beneficiaries, after deducting reasonable cost of collection, and in no event shall the beneficiary receive less than one third the amount recovered from the third party, less the reasonable cost of collection.”
On the first appeal it was held (169 Wis. 106, 170 N. W. 275, 171 N. W. 935) : 1st. That the contract of employment received a statutory inflexibility; 2d, that such statutory contract governed the rights and liabilities of the personal representative of the employee as well as of employer and employee; 3d, that such contract and such control over the rights and liabilities of the parties is extraterritorial. It was said as follows:
“The liability of the employer under the act being statutory, the act enters into and becomes a part of every contract, not as a covenant thereof, but to the extent that the law of the land is a part of every contract.” Page 115.
Also:
“The right of the employee to recover the compensation provided for by the act is exclusive of all other remedies against the employer for any injury which the employee may sustain, and in the event of his death the same limitation applies to his personal representatives.” Page 115.
Again:
“The contract of employment was made within this state and the action is brought in the courts of this state, and the question is whether or not in this case the rights and liabilities of the parties should be determined in accordance with the workmen’s compensation act or in accordance with the lazo of the state of Michigan, where the injuries occurred.” Page 116.
*536And also:
“The workmen’s compensation act of Wisconsin is so far a part of every contract of employment that the rights and -liabilities of the parties thereto in case of injury to the employee, both being subject to it, must be determined in accordance with its provisions, whether such injuries occur within or without the state. The act is controlling as to the rights and liabilities of the parties to the contract wherever the contract of employment is valid. The statutory liability of the employer is exclusive of all other liability of the employer where both parties are under the act.” Page 118.
It resulted in a holding that the personal representative, plaintiff here, could not enforce a judgment in tort for $4,000 damages which she had obtained under the Michigan statutes against the employer, for the negligence of its servant. It also held that, in lieu of such judgment, the only right that existed for this plaintiff as personal representative of the deceased was for compensation under the Wisconsin statute whereby the widow received but $3,000 in lieu of the $4,000.
Since that case has been decided the supreme court of Michigan reached .exactly the same conclusion as to their compensation act in a proceeding where a widow claimed compensation under a Michigan contract of employment on account of the death of her husband in the state of Illinois. Crane v. Leonard, Crossette & Riley, 214 Mich. 218, 183 N. W. 204, quoting at length from our former opinion herein (169 Wis. 106, 170 N. W. 275, 171 N. W. 935). It is a fair presumption that the courts of Michigan would recognize fully the contractual rights and liabilities of the respective parties herein, as they are bound by the statutory contracts of our workmen’s compensation act in any proceedings instituted in that state.
The present holding and that on the first appeal are not merely inconsistent but absolutely contradictory. The holding in the first appeal became the law of this case (Pulp Wood Co. v. Green Bay P. & F. Co. 168 Wis. 400, 404, 170 *537N. W. 230), and must control even if subsequent consideration should convince us that the first holding was wrong. Legault v. Malacker, 166 Wis. 58, 60, 163 N. W. 476; Jeffery v. Osborne, 145 Wis. 351, 359, 129 N. W. 931; Roach v. Sanborn L. Co. 140 Wis. 435, 438, 122 N. W. 1020; Strchlau v. John Schroeder L. Co. 152 Wis. 589, 592, 142 N. W. 120; John v. Pierce, ante, p. 220, 186 N. W. 600.
Being firmly convinced that the first ruling was correct and should be adhered to and is in line with the authorities elsewhere and particularly in Michigan, where the cause of action for the tort arose, I think it should now be consistently followed and the subrogation feature of the workmen’s compensation act of Wisconsin be given effect as fully as was the exclusive remedy to damages.
If the present holding is right, then the first decision was wrong, whereby we took away from the personal representative a $4,000 judgment obtained under the Michigan statute for a tort and compelled the dependents of the deceased to be satisfied with a $3,000 award under the Wisconsin statutes.
Again, if a Wisconsin court has no power to compel a Wisconsin personal representative of a deceased Wisconsin citizen to assign to a Wisconsin employer a cause of action which was awarded in a Wisconsin court, the master having paid compensation to a Wisconsin widow for the same death, then this court has no right to take away from the personal representative the judgment first obtained.
If it be now intended to hold that double compensation for this identical injury and consequent death is to be permitted because the injury arose in Michigan, then surely we had no right to- take away the first judgment. Again, if double compensation be now permitted whereby dependents of the injured employee may claim compensation under the Wisconsin statute and also recover and keep damages for the same injury and death against some one causing such injury outside of the state of Wisconsin, then *538manifestly there is an unfair discrimination, in that the Wisconsin employer whose employee is injured in another state has no right, although having paid full compensation, as measured by our statute, for the injury or death, to recover against the wrongdoer, while if the accident happens in Wisconsin he has such right.
If the court had power in the first instance to lay its restraining hand on the personal representative as to her enforcing this judgment, I can see no grounds upon which it could be properly held it must now stay its hand in carrying out another provision of the same compensation act.
For these reasons I cannot agree with what is said in the majority opinion.
Doerfler, J., took no part.